Wade, J.
1. There was testimony showing a full confession of guilt' on the part of the accused; and the evidence not only failed to indicate that this confession was "procured by threats or promises addressed to him, but showed, without denial, that it was freely and voluntarily made. The defendant in his statement to the jury did not allege that any threats or promises were made to induce him to confess the crime, and, while asserting that he “got scared” and “was scared” after he had been taken into custody, not only failed to suggest any reason for his fright (except perhaps the consciousness of guilt), but positively denied that he did in fact make any confession whatsoever. The court therefore did not err in holding that the testimony as to the confession was admissible.
2. The evidence, though weak, was sufficient to support the verdict, and the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.

Accusation of sale of liquor; from city court of Houston county —Judge Eiley. June 31, 1915.
M. Kunz, for plaintiff in error.
B. E. Brown, solicitor, contra.